Case 3:21-cv-00048-HEH-EWH Document 15 Filed 01/22/21 Page 1 of 3 PageID# 57




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Mario A. Romo,                      )                  Civil Action No.: 1:20-cv-03672-JMC
                                    )
                    Plaintiff,      )
      v.                            )
                                    )                     ORDER AND OPINION
Warden, FCI Williamsburg,           )
                                    )
                    Defendant.      )
___________________________________ )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on December 10, 2020. (ECF No. 13.) The Report recommends

that the court sua sponte transfer Plaintiff’s1 case to the district in which he is currently

incarcerated. (Id. at 4.) For the reasons stated herein, the court ACCEPTS the Magistrate Judge’s

Report (ECF No. 13) and incorporates it herein, and TRANSFERS this matter to the United States

District Court for the Eastern District of Virginia.

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 13.) As brief background, on September 18, 2020,

Plaintiff filed the instant petition under 28 U.S.C. § 2241 before this court. (ECF No. 1.) In the

petition, Plaintiff essentially seeks “to receive a reduction in [his] sentence” based upon precedent

from the United States Court of Appeals for the Fourth Circuit. (Id. at 5, 7.) Sometime after filing


1
  Plaintiff is proceeding pro se. The court is required to interpret pro se documents liberally and
will hold those documents to a less stringent standard than those drafted by attorneys. See Gordon
v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). See also Hardin v. United States, C/A No. 7:12-cv-
0118-GRA, 2012 WL 3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents
must be construed in a manner, “no matter how inartfully pleaded, to see whether they could
provide a basis for relief.” Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug.
12, 1997). Although pro se documents are liberally construed by federal courts, “[t]he ‘special
judicial solicitude’ with which a district court should view pro se complaints does not transform
the court into an advocate.” Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir.
1990).

                                                  1
Case 3:21-cv-00048-HEH-EWH Document 15 Filed 01/22/21 Page 2 of 3 PageID# 58




the petition, Defendant filed a Motion to Dismiss Plaintiff’s Petition (ECF No. 10), and Plaintiff

was transferred to FCI Petersburg in Virginia (ECF No. 13 at 2).

        In the Report, the Magistrate Judge suggests transferring this matter because Plaintiff was

transferred to the Eastern District of Virginia while Defendant’s still-pending Motion to Dismiss

was “in the process of being briefed.” (ECF No. 13 at 3.) The Magistrate Judge further explained

that Plaintiff’s “current custodian, the Warden of FCI Petersburg, is . . . the proper party respondent

to . . . [the] § 2241 petition.” (ECF No. 13 at 3.) Because Plaintiff is no longer housed in the District

of South Carolina, the Magistrate Judge continued, the “court lacks jurisdiction to entertain his

petition.” (Id. (citing Rumsfeld v. Padilla, 542 U.S. 426, 445 (2004) (“[T]he custodian’s absence

from the territorial jurisdiction of the district court is fatal to habeas jurisdiction.”).) The Magistrate

Judge therefore recommended transferring this matter, noting such action “would serve the

interests of justice and would not prejudice either party.” (ECF No. 13 at 3 (citing Feller v. Brock,

802 F.2d 722, 729 n.7 (4th Cir. 1986) (“Although a motion by one of the parties is ordinarily

required for transfer, the district court may consider the possibility of transfer sua sponte.”).)

        The court is charged with making the final determination of the pending matter as the

Magistrate Judge’s recommendation carries no presumptive weight. See Mathews v. Weber, 423

U.S. 261, 270-71 (1976). As such, the court reviews de novo those portions of the Report to which

specific objections are made. See 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3).Yet

when no party offers timely, specific objections, the court “need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record . . . to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting FED. R. CIV. P. 72 advisory committee’s note); see Camby v. Davis, 718 F.2d 198, 199




                                                    2
Case 3:21-cv-00048-HEH-EWH Document 15 Filed 01/22/21 Page 3 of 3 PageID# 59




(4th Cir. 1983) (stating the court is not required to explain the Report’s adoption if no party offers

specific objections).

       Here, neither party has brought specific objections to the Report and the court finds no

clear error on the face of the record. Accordingly, the court ACCEPTS the Report (ECF No. 13),

ADOPTS the findings therein, and sua sponte TRANSFERS this action to the United States

District Court for the Eastern District of Virginia.

       IT IS SO ORDERED.




                                                       United States District Judge
January 22, 2021
Columbia, South Carolina




                                                  3
